Citation Nr: 1116596	
Decision Date: 04/28/11    Archive Date: 05/05/11

DOCKET NO.  07-11 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating for residuals of a left hamstring tear, currently evaluated as 10 percent disabling.  

2.  Entitlement to a total rating based upon individual unemployability based upon service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The Veteran served on active duty from April 1991 to April 1998.  

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a June 2005 rating decision, which assigned a 10 percent rating for service-connected residuals of a left hamstring tear.  The Veteran believed that the hamstring tear was more severe than the rating reflected and appealed the 10 percent rating.  

The issue of entitlement to a TDIU being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's residuals of a left hamstring tear are manifested by pain, and disablement no more than moderate in degree.   


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for residuals of a left hamstring tear have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.55, 4.56, 4.71, 4.71a, 4.73, Diagnostic Code 5313 (2010).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

As for the Veteran's claim for an increased rating, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in October  2004 and February 2005.  The letters fully addressed all notice elements, informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  He was also provided notice with respect to how VA assigns ratings and effective dates.  Thus, with these letters, VA satisfied the remaining notice requirements as to the issue on appeal that was subsequently adjudicated in September 2005 and readjudicated in July 2008 and November 2010  supplemental statements of the case.  Under these circumstances, the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent VA treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The RO associated the Veteran's VA outpatient treatment records, with the claims file.  The Veteran indicated that there were private treatment records that were pertinent to his left hamstring tear disability.  The Board remanded the instant claim in October 2009 in an effort to obtain the records.  The RO/AMC was instructed to obtain a release of information from the Veteran in an effort to obtain the records.  In October 2009, the RO/AMC wrote the Veteran requesting a signed release of information form to obtain records from his private physician.  No response was ever received.  While VA has a duty to assist the veteran in substantiating his claim, that duty is not a one-way street.  Woods v. Gober, 14 Vet. App. 214, 224 (2000); see also Hurd v. West, 13 Vet. App. 449, 452 (2000) (veteran cannot passively wait for help from VA).  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the available records and medical evidence have been obtained in order to make an adequate determination as to this claim. 

The Veteran also underwent VA examinations in October 2004, March 2008, and after remand, in August 2010.  The Board finds the above VA examination reports were thorough and adequate upon which to base a decision with regard to the Veteran's increased rating claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's disability under the applicable rating criteria.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

The Veteran was also offered the opportunity to testify at a Board hearing, which he declined.  

In view of the above, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


Increased Rating 

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  

When, as here, the Veteran is requesting a higher rating for an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's service-connected residuals, left hamstring tear have been rated as 10 percent disabling pursuant to 38 C.F.R. § 4.73, Diagnostic Codes 5099-5313.  The Veteran's specific disability is not listed on the Rating Schedule, thus, Diagnostic Codes 5099- 5311 have been assigned pursuant to 38 C.F.R. § 4.27, which provides that unlisted disabilities requiring rating by analogy will be coded as the first two numbers of the most closely related body part and "99."  See 38 C.F.R. § 4.20 (2010). Diagnostic Codes 5099-5313 rate injuries and diseases of the musculoskeletal system, and more particularly, muscle injury to Muscle Group XIII.

When determining the severity of musculoskeletal disabilities such as the one at issue, which is at least partly rated on the basis of range of motion, VA must also consider the extent the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated due to the extent of pain/painful motion, limited or excess movement, weakness, incoordination, and premature/excess fatigability, etc., particularly during times when his symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria.  See also 38 C.F.R. §§ 4.40, 4.45.  

Muscle injuries are evaluated pursuant to criteria at 38 C.F.R. §§ 4.55, 4.56, and 4.73 (2010). For rating purposes, the skeletal muscles of the body are divided into 23 muscle groups in 5 anatomical regions. 38 C.F.R. § 4.55(b).  The specific bodily functions of each group are listed at 38 C.F.R. § 4.73.  

The severity of the muscle disability is determined by application of criteria at 
38 C.F.R. § 4.56.  First, an open comminuted fracture with muscle or tendon damage will be rated as severe, unless (for locations such as the wrist or over the tibia) the evidence establishes that the muscle damage is minimal.  38 C.F.R. § 4.56(a).  A through and through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  38 C.F.R. § 4.56(b).  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement. 38 C.F.R. § 4.56(c).  

Under diagnostic codes 5301 to 5323, muscle injury disabilities are rated as slight, moderate, moderately severe or severe according to criteria based on the type of injury, the history and complaint, and objective findings. 38 C.F.R. § 4.56(d).  

A slight muscle disability is one where the injury was a simple wound of muscle without debridement or infection.  The service department record would show a superficial wound with brief treatment and return to duty.  There would be healing with good functional results.  There are no cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c).  Objectively, there would be a minimal scar, with no evidence of fascial defect, atrophy, or impaired tonus.  There would be no impairment of function, or metallic fragments retained in muscle tissue.  

A moderate muscle disability is one where the injury was either through and through, or a deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without the effect of high velocity missile, residuals of debridement, or prolonged infection. The service department record (or other evidence) would show in service treatment for the wound. There would be a consistent complaint of one or more of the cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), particularly a lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objectively, the entrance (and if present, exit) scars would be small or linear, indicating short track of missile through muscle tissue.  Some loss of deep fascia or muscle substance, or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side would be present.  

A moderately severe muscle disability is one where the injury was either through and through, or a deep penetrating wound by a small high velocity missile or large low velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intramuscular scarring.  The service department record (or other evidence) would show hospitalization for a prolonged period for treatment of the wound.  There would be a consistent complaint of cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), and, if present, an inability to keep up with work requirements.  Objectively, the entrance (and if present, exit) scars would indicate the track of missile through one or more muscle groups.  There would be indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment.  

A severe muscle disability is one where the injury was either through and through, or a deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or one with a shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intramuscular binding and scarring.  The service department record (or other evidence) would show hospitalization for a prolonged period for treatment of the wound.  There would be a consistent complaint of cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), which would be worse than that shown for moderately severe injuries, and, if present, an inability to keep up with work requirements.  Objectively, there would be ragged, depressed and adherent scars, indicating wide damage to muscle groups in the missile track.  Palpation would show loss of deep fascia or muscle substance, or soft flabby muscles in the wound area.  Muscles would swell or harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side would indicate severe impairment of function.  If they happen to be present, the following would also be signs of severe muscle injury: (A) x-ray evidence of minute multiple scattered foreign bodies indicating intramuscular trauma and explosive effect of missile.  (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle.  (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests.  (D) Visible or measurable atrophy.  (E) Adaptive contraction of an opposing group of muscles.  (F) Atrophy of muscle groups not in track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle. ( G) Induration or atrophy of an entire muscle following simple piercing by a projectile.
  
Initially, the Board notes that in conjunction with the Veteran's claim for increased evaluation for residuals, left hamstring tear, the Board would routinely consider whether a separate rating is warranted for residuals of the service-connected disability based upon the diagnostic codes for neurological disabilities.  In this case, however, the evidence does not show, nor does the Veteran indicate, any neurological complaints.  Therefore, the issue will be specifically directed at the muscle complaints.  

The Board notes that the Muscle Group identified in this claim pertains to the anatomic region of the pelvic girdle and thigh.  Diagnostic Code 5313,  38 C.F.R. § 4.55(b) (2010).

Historically, in September 1996, the Veteran sustained a tear of his left hamstring.  He reinjured the hamstring playing football in 1997.  He continued to receive treatment while on active duty.  The posterior aspect of the hamstring was very tender to palpation.  During physical examination, he was not able to achieve flexion of the knee without extreme pain.  He was able to hyperextend the knee without much pain.  Flexion was aggravated while standing.  Distal circulation was completely normal.  Deep tendon reflexes were 2+.  Physical therapy was initiated and he was placed on a profile, recommending no standing greater than 10 minutes as this would further aggravate his hamstring.  

The criteria for DC 5313 evaluated injury to MG XIII, the posterior thigh group and the hamstring complex of 2-joint muscles which included (1) biceps femoris, (2), semimembranosus and (3) semitendinosus.  The functions affected involved extension of the hip and flexion of knee, outward and inward rotation of flexed knee, and acting with rectus femoris and sartorius (MG XIV) synchronizing simultaneous flexion of hip and knee and extension of hip and knee by belt-over-pulley action at knee joint. 38 C.F.R. § 4.73, DC 5313 (2010).  

Under DC 5313, a noncompensable rating is assigned for slight muscle disability, a 10 percent rating is warranted for moderate muscle disability, a 30 percent rating is warranted for moderately severe muscle disability, and a 40 percent rating is warranted for severe muscle disability.  Id.

In October 2004, a VA examination noted that the Veteran's left leg hamstring was completely torn and the Veteran stated that the orthopedics indicated that it was inoperable.  He was informed to continue activity with no restriction and to continue running in the gym for 1 mile per day.  He stated that he felt like his leg was dragging after extensive activity.  He related no pain.  

The Veteran underwent a VA March 2005 VA orthopedic examination.  It was noted that the Veteran served in the military as a military police officer.  While stationed in Iceland, he was playing football and injured his left thigh area.  He reported that his left middle hamstring muscle was torn at the belly, which was revealed by MRI in 1997.  He had not had any surgeries on his hamstring.  He reported that the left hamstring pain was worse when it was cold, damp weather, and with prolonged standing and walking more than 15 minutes.  It was improved with rest, Ace bandages, and the use of a cane.  He used a cane for ambulation.  He did not use any crutches or corrective shoes.  He related that his activities of daily living were severely limited by the pain of his left hamstring.  Examination of the left hamstring revealed pain and tenderness of the middle muscle group of the hamstring.  It was tender to palpation.  Atrophy was noted.  There were no scars on evaluation.  With repetitive use, the range of motion was additionally limited by pain, fatigue, weakness, as well as endurance.  Measurement of the thigh area showed the left measurer 57 centimeters and the right measured 60 centimeters, so there was atrophy noted.  Clinical examination revealed there appeared to be tendon damage of the left hamstring.  There was no evidence of bone, joint, or nerve damage in the muscle area.  Muscle strength was poor, 2/5.  There was no evidence of muscle herniation.  There was some loss of muscle function.  The muscle group had difficulty in moving through normal range of motion due to discomfort.  The muscle group was able to move with assistance, and with gravity eliminated.  There was no muscle contraction noted.  He had difficulty moving his left hip area because of left hamstring pain.  With active and passive range of motion, left hip flexion was 0 to 40 degrees; backward extension was 10 degrees; interior and exterior rotation were 20 degrees; abduction was 20 degrees, and adduction was 10 degrees.  With repetitive use, the range of motion was additionally limited by pain, fatigue, weakness, and lack of endurance.  The diagnostic impression was a history of left hamstring tear causing left thigh pain.  

In May 2005, the Veteran was seen in the VA neurology clinic.  The examination was determined to be normal; however there was some abnormality of the gait as a result of left hamstring tear and left Achilles tendon injury.  

The Veteran underwent a March 2008 VA examination. The Veteran stated that he had a 1997 hamstring tear and the examiner indicated that why any residuals of a tear would not be stable at this late stage was unclear.  The Veteran was quite circumstantial about any residuals of a left hamstring injury.  He offered no evidence whatsoever that his left hamstring tear residuals had worsened and were not stable.  On examination, the gait was normal and without any assistive device.  The Veteran, who was muscular  and demonstrated no inequality of the thigh musculature, presented physical findings of reports of tenderness of the hamstring at his midpoint on pressure and demonstrated impaired motion of the left knee with extension to 5 degrees, and flexion to 80 degrees.  Those motions were painless until reaching the extension of 5 degrees and flexion of 80 degrees mark, at which point he reported slight discomfort.  He was capable of three repeats of the left knee motion and on such repetitive motion, the aforementioned range of motion of the left knee was not additionally limited by pain, fatigue, weakness, and/or lack of endurance.  The gait was entirely normal and without any assistive device.  The diagnosis was residuals of a left hamstring tear.  

The Veteran underwent a VA examination in August 2010.  He complained of a sustained injury to his left leg while playing volleyball in January 2005.  He stated that he had no specific treatment to his left posterior thigh region prescribed after the left leg injury.  He complained of persistent pain in the left posterior thigh region since his discharge from service in April 1998 to the present time.  At the time of the examination, he complained of left posterior thigh pain with rest.  He stated that the pain was constant and dull in nature.  He rated the pain in the left posterior thigh region to be a 5/10 at rest.  He stated that he experienced flare-ups in the posterior thigh region with standing for more than 10 minutes, walking for more than 15 minutes, lifting objects weighing in excess of 50 pounds, and climbing more than three to four flights of stairs.  He stated that he was not able to run at all without flare-up of the left posterior thigh condition.  During flare-ups, the pain in the left posterior thigh region was 8/10.  Alleviating factors for the flare-up of his left posterior thigh was resting and elevating his left lower extremity, applying ice to the left posterior thigh region for 30 minutes, and taking Motrin 600 mg. tablet.  These flare-ups occurred two times a week and usually lasted 45 minutes to an hour in duration.  The Veteran had an additional 30 percent limitation of function of his daily activities during flare-up of his left posterior thigh condition.  He used no assistive devices for his left posterior thigh condition.  He related he used Motrin 600 mg. two times a week as needed.  This medication had no side effects.  Physical examination revealed a minimal deformity in the left posterior thigh region in the distal end of the left biceps femoris muscle.  There was no bone joint or nerve damage in the left posterior thigh region.  The muscle strength in the left lower extremity was normal.  There was no evidence of muscle herniation or loss of muscle function in the left posterior thigh region.  There was no tendon damage.  The Veteran stated that he had been unemployed for the past two years and his usual occupation was as a personal exercise trainer.  He also stated that he would not be able to perform his occupation due to his left posterior thigh condition.  He stated that standing more than 10 minutes, walking more than 15 minutes, and lifting large objects would result in flare-ups of his left posterior thigh condition.  The diagnosis was mild residual of the partial tear of the left biceps femoris muscle (Group XIII).  

Based on the foregoing, the evidence shows the Veteran's  residuals, left hamstring tear is manifested by subjective complaints of pain, and weakness and that the Veteran's residuals, left hamstring tear, is manifested by  objective evidence of pain, weakness, fatigue, and lack of endurance.  

In this case, the Veteran's service-connected residuals, left hamstring tear does not warrant more than a 10 percent rating as it has not been manifested by indications of palpation of loss of deep fascia, loss of muscle substance, or loss of normal firm resistance of muscle compared with the sound side.  The residuals, left hamstring tear has not shown manifestations that were more than moderate in degree.  

The Board has considered rating the Veteran's residuals, left hamstring tear under other diagnostic codes pertaining to disabilities of the thigh in order to provide him with the most beneficial disability rating.  However, there is no evidence of limitation of flexion of the left thigh to 30 degrees, sufficient to warrant a 20 percent rating under Diagnostic Code 5252 or limitation of abduction of motion beyond 10 degrees to warrant a 20 percent rating under Diagnostic Code 5253, for impairment of the thigh.  

The Board has considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant on motion.  Disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance, and that weakness is as important as limitation of motion, and that a part that becomes disabled on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, for example. 38 C.F.R. § 4.40.  

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate inquiry into whether there is limitation of motion, weakness, excess fatigability, incoordination, and impaired ability to execute skilled movements smoothly, and pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing, and weight-bearing are also related considerations.  The Court has held that diagnostic codes predicated on limitation of motion require consideration of a higher rating based on functional loss due to pain on use or due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

The Board points out that there is evidence of activity limited by pain and decreased mobility.  In the March 2005 VA examination, the range of motion of the left hip was additionally limited by pain, fatigue, weakness and lack of endurance.  The amount of increased limitation of motion of the hip was not noted.  During the August 2010 VA examination, the examiner stated that the Veteran has additional 30 percent limitation of function of his daily activities during flare-ups.  However, that is attributable to pain, as his examination showed no nerve or bone joint damage, normal muscle strength and no evidence of muscle herniation or loss of muscle function.  Further, there was no tendon damage.  There was no evidence of any additional loss of motion, therefore, only his pain, which is shown, is 30 percent greater on repetition which is reflected as a 5/10 at rest, and an 8/10 on flare-ups.  As such, the Veteran has already been compensated for any pain, and there is no weakness, fatigability or incoordination associated with his service- connected residuals, left hamstring tear.  38 C.F.R. §§ 4.40, 4.45, DeLuca.  

The Board has further considered whether a separate rating is warranted for residuals of the Veteran's service-connected residuals, left hamstring tear based upon the diagnostic codes for rating scars.  The October 2009 Board remand requested the Veteran to present evidence of surgical treatment in connection with the left hamstring tear.  Other evidence of record showed no findings of surgical intervention in connection with the Veteran's left hamstring tear.  Unfortunately, the Veteran did not present any evidence on remand indicating that he had surgical intervention related to his left hamstring tear.  Moreover, there is no evidence of surgery related to the Veteran's left hamstring tear, and none of the evidence of record shows that he has undergone surgery at any time with this condition and no evidence of scarring in connection with the condition.  Therefore, the Veteran does not warrant a separate rating for scars in connection with his service-connected residuals, left hamstring tear.  

In summary, and for the reasons and bases set forth above, the Board finds that the preponderance of the evidence is against an evaluation in excess of 10 percent for the Veteran's service- connected residuals, left hamstring tear.  Because the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Next, the Board will consider whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating. Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2010), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards." Id.  

The Court clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board must proceed to determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

In this case, there has been no showing that the Veteran's disability picture could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The evaluation of the Veteran's residuals, left hamstring tear, was applied to the applicable rating criteria and case law.  The applicable criteria provide for higher ratings, and the Board fully explained why the higher ratings were not warranted.  Given that the applicable schedular rating criteria are more than adequate in this instance, the Board need not consider whether the Veteran's residuals, left hamstring tear includes exceptional factors.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Extra Considerations 

With respect to the Veteran's claim, the Board has also considered his statements that his disability is worse.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of his residuals, left hamstring tear - according to the appropriate diagnostic codes.  

Such competent evidence concerning the nature and extent of the Veteran's residuals, left hamstring tear disability, has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluation.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.  

As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  Therefore, a rating in excess of 10 percent for residuals, left hamstring tear is not warranted at any point throughout the rating period.  


ORDER

An increased rating for residuals, left hamstring tear, is denied.   


REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Here, the Veteran indicated during his August 2010 VA examination that he was unemployed and unable to perform his occupation as a result of his residuals, left hamstring tear.  Based on the Veteran's assertions, the Board finds that the issue of TDIU is reasonably raised by the record and is, thus, properly before the Board by virtue of his increased-rating claims pursuant to Rice.

Having determined that the issue of TDIU is properly raised by the record, the Board finds that further development is necessary prior to adjudicating the claim.  In this regard, the law provides that a TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  As an initial matter, the Board acknowledges that the Veteran is currently service connected for bipolar disorder/PTSD, residuals, left shoulder injury, and residuals, left hamstring tear.  Given the evidence of record demonstrating that the Veteran is currently unemployed and may be unemployable, a VA examination and opinion should be provided to determine whether his service-connected disabilities, alone or in aggregate, render him unable to secure or follow a substantially gainful occupation.  Therefore, a VA examination and opinion is also required to determine, to the extent possible, whether his service-connected disabilities preclude substantially gainful employment.  

Having determined that the issue of TDIU is properly raised by the record, the Board finds that further development is necessary prior to adjudicating the claim.  In this regard, the law provides that a TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  

The Board recognizes the fact that the Veteran is currently in receipt of a 100 percent disability rating on a schedular basis for bipolar/PTSD; and that, as result of the perception of there being no additional benefits available to the Veteran, it has been the past practice of VA to dismiss claim of TDIU as being moot.  Much of this action was based on VA O.G.C. Prec. Op. No. 6- 99, which addressed questions related to whether a claim for a TDIU may be considered when a schedular 100 percent rating is already in effect for one or more service-connected disabilities.  However, in view of the issuance by the Court of its decision in Bradley v. Peake, 22 Vet. App. 280 (2008), which takes a position contrary to the one reached in the OGC precedent opinion, the General Counsel took action to withdraw the prior opinion.  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, the Court's decision in Bradley recognizes that a separate award of TDIU predicated on a single disability may form the basis for an award of special monthly compensation (SMC), which is contrary to the holdings in VA O.G.C. Prec. Op. No. 6-99.  


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination with opinion to determine whether he is unemployable solely due to his service-connected disabilities.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should be requested to review all pertinent records associated with the claims file and to comment on the effect of the Veteran's service-connected disabilities on his ability to engage in any type of full-time employment and whether, in the examiner's opinion, the service-connected disabilities alone are of such severity to result in unemployability.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important 'that each disability be viewed in relation to its history[,]' 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, must be made available to the examiner for review.

The examiner should explain the rationale for any opinion given regarding the effect of the Veteran's service-connected disabilities on his ability to obtain or maintain employment, to include discussion of obstacles and challenges he might face, and his capability for performing sedentary employment in light of his past employment experience.  The examiner should note that consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.

2.  Upon completion of the above, adjudicate the issue of TDIU.  If the benefit sought on appeal is denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


